Exhibit 10.3

WARRANT

THIS WARRANT (THIS “WARRANT”) HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAW. NEITHER THIS
WARRANT NOR ANY WARRANT SHARES ISSUABLE UPON EXERCISE HEREOF NOR ANY INTEREST OR
PARTICIPATION HEREIN OR THEREIN MAY BE SOLD, ASSIGNED, MORTGAGED, PLEDGED,
HYPOTHECATED, ENCUMBERED OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE
ACT AND APPLICABLE STATE SECURITIES LAWS.

MULTICELL TECHNOLOGIES, INC.

COMMON STOCK PURCHASE WARRANT

FOR 1,572,327 SHARES

 

ORIGINAL ISSUE DATE: May 3, 2006   WARRANT CERTIFICATE # 1

This Warrant is issued in connection with and pursuant to that certain Common
Stock Purchase Agreement (the “Purchase Agreement”) dated as of May 3, 2006, by
and between MULTICELL TECHNOLOGIES, INC., a Delaware corporation (the “Company”)
and FUSION CAPITAL FUND II, LLC, the registered holder hereof, or its assigns
(the “Holder”).

FOR VALUE RECEIVED, Holder, is entitled to purchase from the Company, during the
period specified in this Warrant, 1,572,327 fully paid and non-assessable shares
(subject to adjustment as hereinafter provided) of Common Stock (the “Warrant
Shares”), of the Company at the purchase price per share provided in Section 1.2
of this Warrant (the “Warrant Exercise Price”), all subject to the terms and
conditions set forth in this Warrant. All terms not otherwise defined herein
shall have the meaning set forth in the Purchase Agreement.

Section 1. Period for Exercise and Exercise Price.

1.1 Period for Exercise. The right to purchase shares of Warrant Shares
represented by this Warrant shall be immediately exercisable, and shall expire
at 12:00 midnight, Chicago time, May 3, 2011 (the “Expiration Date”).

1.2 Warrant Exercise Price. The Warrant Exercise Price shall be $0.01 per
Warrant Share (subject to adjustment as hereinafter provided).



--------------------------------------------------------------------------------

Section 2. Exercise of Warrant.

2.1 Manner of Exercise.

(a) Holder Election to Exercise Warrant. The Holder may exercise this Warrant,
in whole or in part, by surrendering this Warrant to the Company at the
principal office of the Company, accompanied by a warrant exercise notice (the
“Warrant Exercise Notice”) in substantially the form attached hereto duly
executed by the Holder and by payment of the Warrant Exercise Price for the
number of Warrant Shares for which this Warrant is then be exercised, either
(i) by check or wire transfer, (ii) by delivery of an instrument evidencing
indebtedness owing by the Company to the Holder in the appropriate amount,
(iii) by authorizing the Company to retain shares of Common Stock which would
otherwise be issuable upon exercise of this Warrant (in accordance with
Section 2.4 hereof) or (iv) in a combination of (i), (ii) or (iii) above,
provided, however, that in no event shall the Holder be entitled to exercise
this Warrant for a number of Warrant Shares in excess of that number of Warrant
Shares which, upon giving effect to such exercise, would cause the aggregate
number of shares of Common Stock beneficially owned by the Holder to exceed 4.9%
of the then outstanding shares of the Common Stock following such exercise. For
purposes of the foregoing proviso, the aggregate number of shares of Common
Stock beneficially owned by the Holder shall include the number of shares of
Common Stock issuable upon exercise of this Warrant with respect to which
determination of such proviso is being made, but shall exclude the shares of
Common Stock which would be issuable upon (i) exercise of the remaining,
unexercised warrants beneficially owned by the Holder and (ii) exercise or
conversion of the unexercised or unconverted portion of any other securities of
the Company beneficially owned by the Holder subject to a limitation on
conversion or exercise analogous to the limitation contained herein. Except as
set forth in the preceding sentence, for purposes of this paragraph, beneficial
ownership shall be calculated in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended. The Holder may waive the foregoing 4.9%
ownership limitation by written notice to the Company upon not less than 61 days
prior written notice (with such waiver taking effect only upon the expiration of
such 61 day notice period).

(b) Automatic Cashless Exercise On Expiration Date. If on the Expiration Date
any Warrant Shares remain unissued, then without any action by the Holder or the
Company whatsoever, on the Expiration Date this Warrant shall be automatically,
fully and cashlessly exercised for any remaining Warrant Shares in accordance
with Section 2.4 hereof. In connection therewith, the Company is hereby directed
and authorized to retain shares of Common Stock which would otherwise be
issuable upon such exercise of this Warrant (in accordance with Section 2.4
hereof) as payment of the Warrant Exercise Price. In such case, at any time
after the Expiration Date, the Holder may request that the Company issue to the
Holder such remaining Warrant Shares which the Holder is entitled to receive
under this Section 2.1(b) by surrendering this Warrant to the Company at the
principal office of the Company, accompanied by a Warrant Exercise Notice duly
executed by the Holder stating the net number of Warrant Shares that the Holder
is entitled to receive and that the exercise of the Warrant was an automatic
cashless exercise under Section 2.1(b) of this Warrant as of the Expiration
Date; provided, however, that in no event shall this Warrant be automatically
exercised under this Section 2.1(b) if the Holder would then be entitled to a
number of Warrant Shares in excess of that number of Warrant Shares which, upon
giving effect to such automatic exercise, would cause the aggregate number of
shares of Common Stock beneficially owned by the Holder to exceed 9.9% of the
then outstanding shares of the Common Stock following such automatic exercise.
For purposes of the foregoing proviso, the aggregate number of shares of Common
Stock beneficially owned by the Holder shall include the number of shares of
Common Stock issuable upon exercise of this Warrant with respect to which
determination of such proviso is being made, but shall exclude the shares of
Common Stock which would be issuable upon (i) exercise of the remaining,
unexercised warrants beneficially owned by the Holder and (ii) exercise or
conversion of the unexercised or unconverted portion of any other securities of
the Company beneficially owned by the Holder subject

 

2



--------------------------------------------------------------------------------

to a limitation on conversion or exercise analogous to the limitation contained
herein. Except as set forth in the preceding sentence, for purposes of this
paragraph, beneficial ownership shall be calculated in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended. At any time
whatsoever, the Holder may waive the foregoing 9.9% ownership limitation by
written notice to the Company upon not less than 61 days prior written notice
(with such waiver taking effect only upon the expiration of such 61 day notice
period). If the Holder elects to waive such 9.9% ownership limitation, at any
time after expiration of the 61 day period the Holder may request that the
Company issue to the Holder such remaining Warrant Shares which the Holder is
entitled to receive under this Section 2.1(b) not taking into account the 9.9%
ownership limitation by surrendering this Warrant to the Company at the
principal office of the Company, accompanied by a Warrant Exercise Notice duly
executed by the Holder stating the net number of Warrant Shares that the Holder
is entitled to receive and that the exercise of the Warrant was an automatic
cashless exercise under Section 2.1(b) of this Warrant as of the Expiration
Date. In the event that this 9.9% ownership limitation is reached hereunder and
is not waived by the Holder, the Expiration Date shall be automatically extended
for one year and this Section 2.1(b) shall again apply on the new Expiration
Date as it did on the original Expiration Date including this sentence.

2.2 Holder of Record. At such time the person in whose name any certificate for
shares of Warrant Shares shall be issuable upon such exercise shall be deemed
for all corporate purposes to have become the Holder of record of such shares,
regardless of the actual delivery of certificates evidencing such shares.

2.3 Delivery of Stock Certificates. As soon as practicable after delivery of a
Warrant Exercise Notice to the Company, and in any event not later than three
(3) Trading Days after any Warrant Exercise Notice is deemed delivered to the
Company pursuant to Section 2.5 hereof, the Company at its expense shall issue
Warrant Shares via credit to the Holder’s account with DTC for the number of
Warrant Shares to which the Holder is entitled upon such exercise or, if the
Transfer Agent is not participating in The DTC Fast Automated Securities
Transfer Program and DWAC system in respect of the Common Stock, issue and
surrender to the address as specified in the Warrant Exercise Notice, a
certificate, registered in the name of the Holder or its designee, for the
number of shares of Common Stock to which the Holder shall be entitled to upon
such exercise. If for any reason or for no reason, the Holder does not receive
the Warrant Shares in respect of any exercise of this Warrant within three
(3) Trading Days after any Warrant Exercise Notice is deemed delivered to the
Company pursuant to Section 2.5 hereof, for each calendar day past the third
Trading Day after any Warrant Exercise Notice is deemed delivered to the Company
pursuant to Section 2.5 hereof, the Company shall also issue (not as a penalty
but as partial liquidated damages) to the Holder 1% of the number of Warrant
Shares to which the Holder is entitled upon such exercise but which were not
delivered within three (3) Trading Days after any Warrant Exercise Notice is
deemed delivered to the Company pursuant to Section 2.5 hereof.

2.4 Cashless Exercise. The Holder may, by providing notice thereof to the
Company in a Warrant Exercise Notice, elect to exercise this Warrant, in whole
or in part, for a number of Warrant Shares determined in accordance with the
following formula:

X = Y(A-B)

            A

Where:

X = The number of Warrant Shares to be issued to the Holder.

Y = The number of Warrant Shares purchasable under this Warrant as of the date
that the Warrant Exercise Notice is deemed delivered to the Company pursuant to
Section 2.5 hereof.

 

3



--------------------------------------------------------------------------------

A = The Fair Market Value of one share of Common Stock (or other security for
which the Warrant is then exercisable).

B = Exercise Price (as adjusted under Section 3 hereof).

For purposes of this Section 2.4, the “Fair Market Value” per share shall be the
lowest Closing Sale Price of the Common Stock on any single Trading Day during
the five Trading Day period immediately prior to the date that the Warrant
Exercise Notice is deemed to have been delivered to the Company pursuant to
Section 2.5 hereof.

2.5 Deemed Delivery of the Warrant Exercise Notices. In connection with any
exercise of this Warrant, a Warrant Exercise Notice shall be deemed delivered to
the Company: (i) upon receipt, when delivered personally by the Holder or its
representative to an officer or employee of the Company; or (ii) on such date
that the Warrant Exercise Notice is deposited with a nationally recognized
overnight delivery or courier service addressed to the Company at the address of
the Company as set forth in Section 8.5 hereof.

Section 3. Adjustment of Purchase Price and Number of Shares. The Warrant
Exercise Price and the kind of securities issuable upon exercise of the Warrant
shall be adjusted from time to time as follows:

3.1 Subdivision or Combination of Shares (Stock Splits). If the Company at any
time effects a subdivision or combination of the outstanding Common Stock
(through a stock split or otherwise), the number of shares of Warrant Shares
shall be increased, in the case of a subdivision, or the number of shares of
Warrant Shares shall be decreased, in the case of a combination, in the same
proportions as the Common Stock is subdivided or combined, in each case
effective automatically upon, and simultaneously with, the effectiveness of the
subdivision or combination which gives rise to the adjustment.

3.2 Stock Dividends. If the Company at any time pays a dividend, or makes any
other distribution, to holders of Common Stock payable in shares of Common
Stock, or fixes a record date for the determination of holders of Common Stock
entitled to receive a dividend or other distribution payable in shares of Common
Stock, then the number of shares of Warrant Shares in effect immediately prior
to such action shall be proportionately increased so that the Holder hereof may
receive upon exercise of the Warrant the aggregate number of shares of Common
Stock which he or it would have owned immediately following such action if the
Warrant had been exercised immediately prior to such action. The adjustment
shall become effective immediately as of the date the Company shall take a
record of the holders of its Common Stock for the purpose of receiving such
dividend or distribution (or if no such record is taken, as of the effectiveness
of such dividend or distribution).

3.3 Reclassification, Consolidation or Merger. If at any time, as a result of:

(a) a capital reorganization or reclassification (other than a subdivision,
combination or dividend provided for elsewhere in this Section 3), or

(b) a merger or consolidation of the Company with another corporation (whether
or not the Company is the surviving corporation),

the Common Stock issuable upon exercise of the Warrants shall be changed into or
exchanged for the same or a different number of shares of any class or classes
of stock of the Company or any other corporation, or other securities
convertible into such shares, then, as a part of such reorganization,
reclassification, merger or consolidation, appropriate adjustments shall be made
in the terms of the

 

4



--------------------------------------------------------------------------------

Warrants (or of any securities into which the Warrants are exercised or for
which the Warrants are exchanged), so that:

 

  (y) the Holders of Warrants or of such substitute securities shall thereafter
be entitled to receive, upon exercise of the Warrants or of such substitute
securities, the kind and amount of shares of stock, other securities, money and
property which such Holders would have received at the time of such capital
reorganization, reclassification, merger, or consolidation, if such Holders had
exercised their Warrants immediately prior to such capital reorganization,
reclassification, merger, or consolidation, and

 

  (z) the Warrants or such substitute securities shall thereafter be adjusted on
terms as nearly equivalent as may be practicable to the adjustments theretofore
provided in this Section 3.3.

Notwithstanding the foregoing, in the event of (each of the following referred
to as an “Excluded Merger or Sale”) a transaction involving (A) sale of all or
substantially all of the assets of the Company, or (B) any merger, consolidation
or similar transaction where (in either (A) or (B)) the consideration payable to
the shareholders of the Company by the acquiring entity consists entirely of
cash, the Company shall deliver a notice to the Holder at least 10 days before
the consummation of such Excluded Merger or Sale. Subject to the limitations set
forth in Section 2, the Holder may exercise this Warrant at any time before the
consummation of such Excluded Merger or Sale (and such exercise may be made
contingent upon the consummation of such Excluded Merger or Sale), and, if the
Holder shall otherwise fail to exercise this Warrant, then immediately prior to
such consummation, without any action by the Holder or the Company whatsoever,
on the date of such consummation this Warrant shall be automatically, fully and
cashlessly exercised for any remaining Warrant Shares in accordance with
Section 2.4 hereof in the manner described in Section 2.1(b) hereof.

3.4 Other Action Affecting Common Stock. If at any time the Company takes any
action affecting its Common Stock, other than an action described in any of
Sections 3.1 - 3.3 which, in the opinion of the Board of Directors of the
Company (the “Board”), would have an adverse effect upon the exercise rights of
the Warrants, the Warrant Exercise Price or the kind of securities issuable upon
exercise of the Warrants, or both, shall be adjusted in such manner and at such
time as the Board may in good faith determine to be equitable in the
circumstances; provided, however, that the purpose of this Section is to prevent
the Company from taking any action which has the effect of diluting the number
of shares of Warrant Shares issuable upon exercise of this Warrant.

3.5 Notice of Adjustment Events. Whenever the Company contemplates the
occurrence of an event which would give rise to adjustments under this
Section 3, the Company shall mail to each Warrant Holder, at least 20 days prior
to the record date with respect to such event or, if no record date shall be
established, at least 20 days prior to such event, a notice specifying (i) the
nature of the contemplated event, and (ii) the date on which any such record is
to be taken for the purpose of such event, and (iii) the date on which such
event is expected to become effective, and (iv) the time, if any is to be fixed,
when the holders of record of Common Stock (or other securities) shall be
entitled to exchange their shares of Common Stock (or other securities) for
securities or other property deliverable in connection with such event.

3.6 Notice of Adjustments. Whenever the kind or number of securities issuable
upon exercise of the Warrants, or both, shall be adjusted pursuant to Section 3,
the Company shall deliver a certificate signed by its Chief Executive Officer
and by its Chief Financial Officer, setting forth, in reasonable detail, the
event requiring the adjustment, the amount of the adjustment, the method by
which

 

5



--------------------------------------------------------------------------------

such adjustment was calculated (including a description of the basis on which
the Board made any determination hereunder), and the Warrant Exercise Price and
the kind of securities issuable upon exercise of the Warrants after giving
effect to such adjustment, and shall cause copies of such certificate to be
mailed (by first class mail postage prepaid) to each Warrant Holder promptly
after each adjustment.

Section 4. Reservation of Stock, etc. The Company covenants and agrees that it
will at all times have authorized, reserve and keep available, solely for
issuance and delivery upon the exercise of this Warrant, the number of shares of
Warrant Shares from time to time issuable upon the exercise of this Warrant. The
Company further covenants and agrees that this Warrant is, and any Warrants
issued in substitution for or replacement of this Warrant and all Warrant
Shares, will upon issuance be duly authorized and validly issued and, in the
case of Warrant Shares, upon issuance will be fully paid and non-assessable and
free from all preemptive rights of any stockholder, and from all taxes, liens
and charges with respect to the issue thereof (other than transfer taxes) and,
if the Common Stock of the Company is then listed on any national securities
exchanges (as defined in the Exchange Act of 1934, as amended (the “Exchange
Act”)) or quoted on NASDAQ, shall be, subject to the restrictions set forth in
Section 5, duly listed or quoted thereon, as the case may be. In the event that
the number of authorized but unissued shares of such Common Stock shall not be
sufficient to effect the exercise of this entire Warrant into Warrant Shares,
then in addition to such other remedies as shall be available to the Holder of
this Warrant, the Company shall promptly take such corporate action as may be
necessary to increase its authorized but unissued shares of such Common Stock to
such number of shares as shall be sufficient for such purpose.

Section 5. Ownership, Transfer and Substitution of Warrants.

5.1 Transfer and Exchange of Warrants. Upon the surrender of any Warrant,
properly endorsed, for registration of transfer or for exchange at the principal
office of the Company, the Company at its expense will execute and deliver to
the Holder thereof, upon the order of such Holder, a new Warrant or Warrants of
like tenor, in the name of such Holder or as such Holder may direct, for such
number of shares with respect to each such Warrant, the aggregate number of
shares in any event not to exceed the number of shares for which the Warrant so
surrendered had not been exercised.

5.2 REGISTRATION RIGHTS. THE HOLDER OF THIS WARRANT IS ENTITLED TO CERTAIN
REGISTRATION RIGHTS WITH RESPECT TO THE WARRANT SHARES ISSUABLE UPON EXERCISE
THEREOF. SAID REGISTRATION RIGHTS ARE SET FORTH IN A REGISTRATION RIGHTS
AGREEMENT BY AND BETWEEN THE HOLDER AND THE COMPANY. If the registration
statement contemplated in the registration rights agreement is not effective at
the time of any issuance and the shares are not exempt from registration under
Rule 144, the Warrant Shares shall be issued in certificated form and shall bear
the following restrictive legend:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S COUNSEL,
IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS.

 

6



--------------------------------------------------------------------------------

5.3 Exemption from Registration. If an opinion of Holder’s counsel provides that
registration is not required for the proposed exercise or transfer of this
Warrant or the proposed transfer of the Warrant Shares and that the proposed
exercise or transfer in the absence of registration would require the Company to
take any action including executing and filing forms or other documents with the
Securities and Exchange Commission (the “SEC”) or any state securities agency,
or delivering to the Holder any form or document in order to establish the right
of the Holder to effectuate the proposed exercise or transfer, the Company
agrees promptly, at its expense, to take any such action; and provided, further,
that the Company will reimburse the Holder in full for any expenses (including
but not limited to the fees and disbursements of such counsel, but excluding
brokers’ commissions) incurred by the Holder or owner of Warrant Shares on his,
her or its behalf in connection with such exercise or transfer of the Warrant or
transfer of Warrant Shares.

Section 6. No Rights or Liabilities as Shareholder. Nothing contained in this
Warrant shall be construed as conferring upon the Holder hereof any rights as a
shareholder of the Company or as imposing any liabilities on such holder to
purchase any securities or as a shareholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the Company.

Section 7. Rule 144 Sales. At the request of any Holder who proposes to sell
securities in compliance with Rule 144 of the SEC, the Company will
(i) forthwith furnish to such Holder a written statement of compliance with the
filing requirements of the SEC as set forth in Rule 144, as such rules may be
amended from time to time and (ii) make available to the public and such Holder
such information as will enable the Holder to make sales pursuant to Rule 144.

Section 8. Miscellaneous.

8.1 Amendment and Waiver. This Warrant may be amended with, and only with, the
written consent of the Company and the Holder. Any waiver of any term, covenant,
agreement or condition contained in this Warrant shall not be deemed a waiver of
any other term, covenant, agreement or condition, and any waiver of any default
in any such term, covenant, agreement or condition shall not be deemed a waiver
of any later default thereof or of any default of any other term, covenant,
agreement or condition.

8.2 Representations and Warranties to Survive. All representations, warranties
and covenants contained herein shall survive the execution and delivery of this
Warrant and the issuance of any Warrant Shares upon the exercise hereof.

8.3 Severability. In the event that any court or any governmental authority or
agency declares all or any part of any Section of this Warrant to be unlawful or
invalid, such unlawfulness or invalidity shall not serve to invalidate any other
Section of this Warrant, and in the event that only a portion of any Section is
so declared to be unlawful or invalid, such unlawfulness or invalidity shall not
serve to invalidate the balance of such Section.

8.4 Binding Effect; No Third Party Beneficiaries. All provisions of this Warrant
shall be binding upon and inure to the benefit of the parties and their
respective heirs, legatees, executors, administrators, legal representatives,
successors, and permitted transferees and assigns. No person other than the
Holder of this Warrant and the Company shall have any legal or equitable right,
remedy or claim under or in respect of this Warrant.

 

7



--------------------------------------------------------------------------------

8.5 Notices. Except for a Warrant Exercise Notice which shall be deemed
delivered pursuant to Section 2.5 hereof, any notices, consents, waivers or
other communications required or permitted to be given under the terms of this
Warrant must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by facsimile
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (iii) one Trading Day after
deposit with a nationally recognized overnight delivery service, in each case
properly addressed to the party to receive the same. The addresses and facsimile
numbers for such communications shall be:

 

If to the Company:  

Multicell Technologies, Inc.

701 George Washington Highway

Lincoln, Rhode Island 02865

 

Telephone:

Facsimile:

Attention:

 

401-333-0610

401-333-0659

W. Gerald Newmin

    With a copy to:  

Morrison & Foerster LLP

425 Market Street

San Francisco, California 94105

 

Telephone:

Facsimile:

Attention:

 

(415) 268-7000

(415) 268-7522

John W. Campbell

    If to the Holder:  

Fusion Capital Fund II, LLC

222 Merchandise Mart Plaza, Suite 9-112

Chicago, IL 60654

 

Telephone:

Facsimile:

Attention:

 

312-644-6644

312-644-6244

Steven G. Martin

    If to the Transfer Agent:  

U.S. Stock Transfer

1745 Gardena Avenue

Glendale, CA 91204-2991

 

Telephone:

Facsimile:

Attention:

 

1-800-835-8778

818-502-0674

Neil Rosso

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) Trading Days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, and recipient facsimile number or (C) provided by a nationally recognized
overnight delivery service, shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from a nationally recognized overnight delivery
service in accordance with clause (i), (ii) or (iii) above, respectively.

 

8



--------------------------------------------------------------------------------

8.6 Taxes, Costs and Expenses. The Company covenants and agrees that it will pay
when due and payable any and all federal, state and local taxes (other than
income taxes) and any other costs and expenses which may be payable in respect
of the preparation, issuance, delivery, exercise, surrender or transfer of this
Warrant pursuant to the terms of this Warrant or the issuance of Warrant Shares
as a result thereof. If any suit or action is instituted or attorneys employed
to enforce this Warrant or any part thereof, the Company promises and agrees to
pay all costs and expenses associated therewith, including reasonable attorneys’
fees and court costs.

8.7 Governing Law; Jurisdiction; Jury Trial. The corporate laws of the State of
Delaware shall govern all issues concerning the relative rights of the Company
and its shareholders. All other questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be governed by the internal
laws of the State of Illinois, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of Illinois or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of Illinois. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the City of
Chicago, for the adjudication of any dispute hereunder or under the other
Transaction Documents or in connection herewith or therewith, or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

8.8 Loss of Warrant. Upon receipt by the Company of a written statement of the
Holder to it of the loss, theft or destruction of this Warrant, and upon
surrender for cancellation of this Warrant if mutilated, the Company shall
execute and deliver a new Warrant of like tenor and date as replacement hereof.

8.9 Entire Agreement. This Warrant, the Purchase Agreement and the Registration
Rights Agreement of even date herewith represent the entire agreement and
understanding between the parties concerning the subject matter hereof and
supercede all prior and contemporaneous agreements, understandings,
representations and warranties with respect thereto.

 

9



--------------------------------------------------------------------------------

8.10 Headings. The headings used herein are used for convenience only and are
not to be considered in construing or interpreting this Warrant.

 

COMPANY: MULTICELL TECHNOLOGIES, INC. By:  

W. Gerald Newmin

 

Name:   W. Gerald Newmin Title:   Co-Chairman & CEO

 

10



--------------------------------------------------------------------------------

FORM OF

WARRANT EXERCISE NOTICE

Date:                    

MultiCell Technologies, Inc.

701 George Washington Highway

Lincoln, Rhode Island 02865

Attention:                     

Ladies and Gentlemen:

The undersigned, being the holder of your Warrant for the purchase of
                     Warrant Shares issued                     , accompanying
this letter, hereby irrevocably exercises such Warrant for                     
shares of Warrant Shares (as defined in said Warrant), and herewith makes
payment therefor [via “cash-less exercise”] in accordance with the Warrant, and
requests that such shares of Warrant Shares be issued in the name of, and
delivered to FUSION CAPITAL FUND II, LLC, at the address shown below the
signature line hereof.

If said number of shares shall not be all the shares issuable upon exercise of
the attached Warrant, a new Warrant is to be issued in the name of the
undersigned for the balance remaining of such shares less any fraction of a
share paid in cash.

 

FUSION CAPITAL FUND II, LLC BY: FUSION CAPITAL PARTNERS, LLC By:  

 

Name:   Title:  

Fusion Capital Fund II, LLC

222 Merchandise Mart Plaza, Suite 9-112

Chicago, IL 60654

 

11